Citation Nr: 0125049	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  01-05 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1990 to June 
1991, and served in the Southwest Asia theater during the 
Persian Gulf War (PGW) from January to May 1991.  He also had 
many years of service with the United States Marine Corps 
Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 RO rating decision that denied service 
connection for non-Hodgkin's lymphoma.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) eliminated the concept of a well-grounded 
claim and redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In this 
case, there is additional VA duty to assist the veteran in 
the development of evidence with regard to his claim for 
service connection for non-Hodgkin's lymphoma.

In a letter dated in March 2001, the veteran notified the RO 
that he had been treated for his non-Hodgkin's lymphoma "by 
the VA at Oakland Hospital and Presbyterian Hospital."  The 
reports of this treatment are not of record, and they should 
be obtained.

The veteran alleges that he had a mass in the left inguinal 
area in service, but that he did not seek treatment for this 
condition until the mid 1990's when the mass started 
increasing.  The medical evidence indicates a history of a 
slowly-enlarging, asymptomatic left groin mass since May 
1995.  The veteran should be advised of the evidence needed 
to substantiate his claim for service connection for non-
Hodgkin's lymphoma, such as medical evidence of this 
condition in service or of medical evidence linking the non-
Hodgkin's lymphoma, first demonstrated many years after 
service, to an incident of service, including exposure to 
toxins from the smoke of burning oil wells.  The RO should 
then assist him in obtaining any relevant evidence.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for non-Hodgkin's lymphoma, 
including the mass in the left inguinal 
area.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, including the dates and 
treatment at the VA medical facility, at 
Oakland Hospital, and at Presbyterian 
Hospital, should be listed, as well as 
any specific information with regard to 
any evidence linking the claimed 
disability to any incident of service.  
After obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

3.  The RO should review the claim for 
service connection for non-Hodgkin's 
lymphoma.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board 
is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



